      Case 21-05032-gs          Doc 14      Entered 05/03/21 17:24:38    Page 1 of 13



 1    Samuel A. Schwartz, Esq.
      Nevada Bar No. 10985
 2    saschwartz@nvfirm.com
 3    SCHWARTZ LAW, PLLC
      601 East Bridger Avenue
 4    Las Vegas, NV 89101
      Telephone: 702.385.5544
 5    Attorneys for the Defendant Paula Jordan
 6

 7                              UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF NEVADA
 8
      DOUBLE JUMP, INC.,                                  ) Lead Case No.: BK-19-50102-GS
 9                                                        ) Chapter 7
10                        Debtor.                         )
      _____________________________________               ) Jointly Administered with:
11    Affects:                                            )
         DC Solar Solutions, Inc.                         ) DC Solar Solutions, Inc.
12                                                        ) Case No: 19-50130-GS
            DC Solar Distribution, Inc.                   )
13                                                        ) DC Solar Distribution, Inc.
14          DC Solar Freedom, Inc.                        ) Case No.: 19-50131-gs
                                                          )
15       Double Jump, Inc.                                ) DC Solar Freedom, Inc.
      _____________________________________               ) Case No.: 19-50135-gs
16    CHRISTINA W. LOVATO,                                )
                                                          )
17                            Plaintiff,                  ) Adversary Proceeding: 21−05032−GS
18    vs.                                                 )
                                                          )
19    PRISCILLA AMATO, ROBERT AMATO,                      )
      PAULA JORDAN,                                       )
20                                                        )
                        Defendants.                       )
21
      _____________________________________               )
22                                         ANSWER TO COMPLAINT
23            Paula Jordan, a Defendant in the above-referenced adversary proceeding (the “Defendant”),
24   by and through her counsel of record, Schwartz Law, PLLC, hereby files an answer to the
25   Complaint for Avoidance and Recovery of Fraudulent Transfer; Turnover and Accounting (the
26   “Complaint”) of Plaintiff Christina W. Lovato, in her capacity as Chapter 7 Trustee (referred to
27   herein as the “Plaintiff”).
28

                                                      1
      Case 21-05032-gs        Doc 14     Entered 05/03/21 17:24:38        Page 2 of 13



 1          The Defendant denies all allegations contained in the headings and/or subheadings
 2   preceding individually numbered paragraphs of Plaintiff’s Complaint, as well as in the prayer for
 3   relief contained therein. The Defendant also denies all allegations of Plaintiff’s Complaint to the
 4   extent not expressly admitted. The Defendant hereby responds to the individually numbered
 5   paragraphs of Plaintiff’s Complaint as follows:
 6                                     GENERAL ALLEGATIONS
 7          1.      Admitted to the extent of the Trustee’s role. Answering further, Paragraph 1 is
 8   comprised, in part, of a legal conclusion to which no response is required. To the extent a further
 9   response is required, the Defendant denies the remaining allegations in Paragraph 1.
10          2.      Admitted to the extent of R. Amato is an individual. Answering further, the
11   Defendant is without knowledge or information sufficient to form a belief as to the truth of the
12   remaining allegations contained in Paragraph 2 and therefore denies same.
13          3.      Admitted to the extent of P. Amato is an individual. Answering further, the
14   Defendant is without knowledge or information sufficient to form a belief as to the truth of the
15   remaining allegations contained in Paragraph 3 and therefore denies same.
16          4.      Admitted.
17          5.      Admitted.
18          6.      Paragraph 6 consists of characterizations that are not factual allegations, such that
19   no response is required. Paragraph 6 is comprised, in part, of a legal conclusion to which no
20   response is required. To the extent a further response is required, the Defendant denies the
21   remaining allegations in Paragraph 6.
22          7.      Paragraph 7 consists of characterizations that are not factual allegations, such that
23   no response is required. Paragraph 7 is comprised, in part, of a legal conclusion to which no
24   response is required. To the extent a further response is required, the Defendant denies the
25   remaining allegations in Paragraph 7.
26          8.      Admitted.
27

28

                                                       2
      Case 21-05032-gs          Doc 14    Entered 05/03/21 17:24:38        Page 3 of 13



 1          9.      Admitted to the extent of DC Solar’s legitimate business operations. Answering
 2   further, the Defendant is without knowledge or information sufficient to form a belief as to the truth
 3   of the remaining allegations contained in Paragraph 9 and therefore denies same.
 4          10.     Admitted.
 5          11.     Admitted.
 6          12.     Admitted.
 7          13.     Admitted.
 8          14.     Admitted.
 9          15.     Admitted to the extent of DCSS numerous transactions. Answering further, the
10   Defendant is without knowledge or information sufficient to form a belief as to the truth of the
11   remaining allegations contained in Paragraph 15 and therefore denies same.
12          16.     Defendant is without knowledge or information sufficient to form a belief as to the
13   truth of the allegations contained in Paragraph 16 and therefore denies same.
14          17.     Defendant is without knowledge or information sufficient to form a belief as to the
15   truth of the allegations contained in Paragraph 17 and therefore denies same.
16          18.     Defendant is without knowledge or information sufficient to form a belief as to the
17   truth of the allegations contained in Paragraph 18 and therefore denies same.
18          19.     Defendant is without knowledge or information sufficient to form a belief as to the
19   truth of the allegations contained in Paragraph 19 and therefore denies same.
20          20.     Defendant is without knowledge or information sufficient to form a belief as to the
21   truth of the allegations contained in Paragraph 20 and therefore denies same.
22          21.     Admitted to the extent of DC Solar-insiders, including Defendant, who was unaware
23   of and did not participate. Answering further, the Defendant is without knowledge or information
24   sufficient to form a belief as to the truth of the remaining allegations contained in Paragraph 15
25   and therefore denies same.
26          22.     Admitted to the extent of Federal law enforcement serving search warrants on DCSS,
27   DCSD and certain other affiliates on December 18, 2018. Answering further, the Defendant is
28

                                                       3
      Case 21-05032-gs        Doc 14    Entered 05/03/21 17:24:38        Page 4 of 13



 1   without knowledge or information sufficient to form a belief as to the truth of the remaining
 2   allegations contained in Paragraph 22 and therefore denies same.
 3          23.    Admitted.
 4          24.    Admitted.
 5          25.    Paragraph 25 consists of characterizations that are not factual allegations, such that
 6   no response is required. Paragraph 25 is comprised, in part, of a legal conclusion to which no
 7   response is required. Answering further, the Defendant is without knowledge or information
 8   sufficient to form a belief as to the truth of the remaining allegations contained in Paragraph 25
 9   and therefore denies same. To the extent a further response is required, the Defendant denies the
10   remaining allegations in Paragraph 25.
11          26.    Admitted to the extent of Defendant’s role as a DC Solar employee and familial
12   relationship with Paulette Carpoff. Answering further, the Defendant is without knowledge or
13   information sufficient to form a belief as to the truth of the remaining allegations contained in
14   Paragraph 26 and therefore denies same.
15          27.    Defendant is without knowledge or information sufficient to form a belief as to the
16   truth of the allegations contained in Paragraph 27 and therefore denies same.
17          28.    Defendant is without knowledge or information sufficient to form a belief as to the
18   truth of the allegations contained in Paragraph 28 and therefore denies same.
19          29.    Defendant is without knowledge or information sufficient to form a belief as to the
20   truth of the allegations contained in Paragraph 29 and therefore denies same.
21          30.    Defendant is without knowledge or information sufficient to form a belief as to the
22   truth of the allegations contained in Paragraph 30 and therefore denies same.
23          31.    Defendant is without knowledge or information sufficient to form a belief as to the
24   truth of the allegations contained in Paragraph 31 and therefore denies same.
25          32.    Defendant is without knowledge or information sufficient to form a belief as to the
26   truth of the allegations contained in Paragraph 32 and therefore denies same.
27          33.    Defendant is without knowledge or information sufficient to form a belief as to the
28   truth of the allegations contained in Paragraph 33 and therefore denies same.

                                                     4
      Case 21-05032-gs         Doc 14     Entered 05/03/21 17:24:38        Page 5 of 13



 1          34.      Defendant is without knowledge or information sufficient to form a belief as to the
 2   truth of the allegations contained in Paragraph 34 and therefore denies same.
 3          35.      Defendant is without knowledge or information sufficient to form a belief as to the
 4   truth of the allegations contained in Paragraph 35 and therefore denies same.
 5          36.      Defendant is without knowledge or information sufficient to form a belief as to the
 6   truth of the allegations contained in Paragraph 36 and therefore denies same.
 7          37.      Admitted to the extent of Defendant P. Jordan’s role as employee of DC Solar,
 8   payroll payments from DCSS provided in Exhibit 4 to the Adversary Complaint, and these
 9   payments being compensation for the services provided by P. Jordan as employee of DC Solar. To
10   the extent a further response is required, the Defendant denies the remaining allegations in
11   Paragraph 37.
12          38.      Denied. Answering further, Paragraph 38 is comprised, in part, of a legal conclusion
13   to which no response is required. To the extent a further response is required, the Defendant denies
14   the remaining allegations in Paragraph 38.
15          39.      Admitted.
16          40.      Denied.
17          41.      Denied. Answering further, Paragraph 41 is comprised, in part, of a legal conclusion
18   to which no response is required. To the extent a further response is required, the Defendant denies
19   the remaining allegations in Paragraph 41. Answering further, Defendant is without knowledge or
20   information sufficient to form a belief as to the truth of the remaining allegations contained in
21   Paragraph 41 and therefore denies same.
22          42.      Paragraph 42 consists of characterizations that are not factual allegations, such that
23   no response is required. Paragraph 42 is comprised, in part, of a legal conclusion to which no
24   response is required. To the extent a further response is required, the Defendant denies the
25   remaining allegations in Paragraph 42.
26          43.      Defendant is without knowledge or information sufficient to form a belief as to the
27   truth of the allegations contained in Paragraph 43 and therefore denies same.
28   ///

                                                       5
      Case 21-05032-gs         Doc 14      Entered 05/03/21 17:24:38      Page 6 of 13



 1                                         CLAIMS FOR RELIEF
 2                                              COUNT 1
                                       Actual Fraudulent Transfer
 3                                       11 U.S.C. § 548(a)(1)(A)
                                  [R. Amato and P. Amato and P. Jordan]
 4
             44.     Defendant repeats, realleges, and incorporates by reference each of the foregoing
 5
     responses as if fully set forth herein.
 6
             45.     Defendant is without knowledge or information sufficient to form a belief as to the
 7
     truth of the allegations contained in Paragraph 45 and therefore denies same.
 8
             46.     Defendant is without knowledge or information sufficient to form a belief as to the
 9
     truth of the allegations contained in Paragraph 46 and therefore denies same.
10
             47.     Defendant is without knowledge or information sufficient to form a belief as to the
11
     truth of the allegations contained in Paragraph 47 and therefore denies same.
12
             48.     Defendant is without knowledge or information sufficient to form a belief as to the
13
     truth of the allegations contained in Paragraph 48 and therefore denies same.
14
             49.     To the extent that Paragraph 49 purports to quote, paraphrase, or characterize
15
     Exhibits 4 and 5, the exhibits speak for themselves. Answering further, Defendant is without
16
     knowledge or information sufficient to form a belief as to the truth of the allegations contained in
17
     Paragraph 49 and therefore denies same.
18
             50.     Denied. Answering further, Paragraph 50 is comprised, in part, of a legal conclusion
19
     to which no response is required.         Answering further, Defendant is without knowledge or
20
     information sufficient to form a belief as to the truth of the allegations contained in Paragraph 50
21
     and therefore denies same. To the extent a further response is required, the Defendant denies the
22
     remaining allegations in Paragraph 50.
23
                                                COUNT II
24                                   Constructive Fraudulent Transfer
                                         11 U.S.C. § 548(a)(1)(B)
25                                [R. Amato and P. Amato and P. Jordan]
26           51.     Defendant repeats, realleges, and incorporates by reference each of the foregoing
27   responses as if fully set forth herein.
28

                                                       6
      Case 21-05032-gs         Doc 14      Entered 05/03/21 17:24:38       Page 7 of 13



 1           52.     Defendant is without knowledge or information sufficient to form a belief as to the
 2   truth of the allegations contained in Paragraph 52 and therefore denies same.
 3           53.     Defendant is without knowledge or information sufficient to form a belief as to the
 4   truth of the allegations contained in Paragraph 53 and therefore denies same.
 5           54.     Paragraph 54 consists of characterizations that are not factual allegations, such that
 6   no response is required. Paragraph 54 is comprised, in part, of a legal conclusion to which no
 7   response is required. Answering further, Defendant is without knowledge or information sufficient
 8   to form a belief as to the truth of the allegations contained in Paragraph 54 and therefore denies
 9   same. To the extent a further response is required, the Defendant denies the remaining allegations
10   in Paragraph 54.
11           55.     Defendant is without knowledge or information sufficient to form a belief as to the
12   truth of the allegations contained in Paragraph 55 and therefore denies same.
13           56.     Defendant is without knowledge or information sufficient to form a belief as to the
14   truth of the allegations contained in Paragraph 56 and therefore denies same.
15           57.     To the extent that Paragraph 57 purports to quote, paraphrase, or characterize
16   Exhibits 4 and 5, the exhibits speak for themselves. Answering further, Defendant is without
17   knowledge or information sufficient to form a belief as to the truth of the allegations contained in
18   Paragraph 57 and therefore denies same.
19           58.     Denied. Answering further, Paragraph 58 is comprised, in part, of a legal conclusion
20   to which no response is required. To the extent a further response is required, the Defendant denies
21   the remaining allegations in Paragraph 58.
22                                             COUNT III
                                       Actual Fraudulent Transfer
23                      11 U.S.C. § 544 and California Civil Code §§ 3439.04(a)(1)
                                and 3439.07 or other applicable state law
24                              [R. Amato and P. Amato and P. Jordan]
25           59.     Defendant repeats, realleges, and incorporates by reference each of the foregoing
26   responses as if fully set forth herein.
27           60.     Defendant is without knowledge or information sufficient to form a belief as to the
28   truth of the allegations contained in Paragraph 60 and therefore denies same.

                                                       7
      Case 21-05032-gs         Doc 14      Entered 05/03/21 17:24:38       Page 8 of 13



 1           61.     Defendant is without knowledge or information sufficient to form a belief as to the
 2   truth of the allegations contained in Paragraph 61 and therefore denies same.
 3           62.     Defendant is without knowledge or information sufficient to form a belief as to the
 4   truth of the allegations contained in Paragraph 62 and therefore denies same.
 5           63.     Defendant is without knowledge or information sufficient to form a belief as to the
 6   truth of the allegations contained in Paragraph 63 and therefore denies same.
 7           64.     To the extent that Paragraph 64 purports to quote, paraphrase, or characterize
 8   Exhibits 4 and 5, the exhibits speak for themselves. Answering further, Defendant is without
 9   knowledge or information sufficient to form a belief as to the truth of the allegations contained in
10   Paragraph 64 and therefore denies same.
11           65.     Denied. Answering further, Paragraph 65 is comprised, in part, of a legal conclusion
12   to which no response is required.         Answering further, Defendant is without knowledge or
13   information sufficient to form a belief as to the truth of the allegations contained in Paragraph 65
14   and therefore denies same. To the extent a further response is required, the Defendant denies the
15   remaining allegations in Paragraph 65.
16                                             COUNT IV
                                    Constructive Fraudulent Transfer
17                 11 U.S.C. § 544 and California Civil Code §§ 3439.04(a)(2) or 3439.05
                                 and 3439.07 or other applicable state law
18                               [R. Amato and P. Amato and P. Jordan]
19           66.     Defendant repeats, realleges, and incorporates by reference each of the foregoing
20   responses as if fully set forth herein.
21           67.     Defendant is without knowledge or information sufficient to form a belief as to the
22   truth of the allegations contained in Paragraph 67 and therefore denies same.
23           68.     Defendant is without knowledge or information sufficient to form a belief as to the
24   truth of the allegations contained in Paragraph 68 and therefore denies same.
25           69.     Paragraph 69 consists of characterizations that are not factual allegations, such that
26   no response is required. Paragraph 69 is comprised, in part, of a legal conclusion to which no
27   response is required. Answering further, Defendant is without knowledge or information sufficient
28   to form a belief as to the truth of the allegations contained in Paragraph 69 and therefore denies

                                                       8
      Case 21-05032-gs         Doc 14      Entered 05/03/21 17:24:38       Page 9 of 13



 1   same. To the extent a further response is required, the Defendant denies the remaining allegations
 2   in Paragraph 69.
 3           70.     Defendant is without knowledge or information sufficient to form a belief as to the
 4   truth of the allegations contained in Paragraph 70 and therefore denies same.
 5           71.     Defendant is without knowledge or information sufficient to form a belief as to the
 6   truth of the allegations contained in Paragraph 71 and therefore denies same.
 7           72.     To the extent that Paragraph 72 purports to quote, paraphrase, or characterize
 8   Exhibits 4 and 5, the exhibits speak for themselves. Answering further, Defendant is without
 9   knowledge or information sufficient to form a belief as to the truth of the allegations contained in
10   Paragraph 72 and therefore denies same.
11           73.     Denied. Answering further, Paragraph 73 is comprised, in part, of a legal conclusion
12   to which no response is required. Defendant is without knowledge or information sufficient to form
13   a belief as to the truth of the allegations contained in Paragraph 73 and therefore denies same. To
14   the extent a further response is required, the Defendant denies the remaining allegations in
15   Paragraph 73.
16                                             COUNT V
                                            11 U.S.C. § 550(a)
17                                [R. Amato and P. Amato and P. Jordan]
18           74.     Defendant repeats, realleges, and incorporates by reference each of the foregoing
19   responses as if fully set forth herein.
20           75.     Paragraph 75 consists of characterizations that are not factual allegations, such that
21   no response is required. Paragraph 75 is comprised, in part, of a legal conclusion to which no
22   response is required. To the extent a further response is required, the Defendant denies the
23   remaining allegations in Paragraph 75.
24           76.     Defendant is without knowledge or information sufficient to form a belief as to the
25   truth of the allegations contained in Paragraph 76 and therefore denies same.
26           77.     Defendant is without knowledge or information sufficient to form a belief as to the
27   truth of the allegations contained in Paragraph 77 and therefore denies same.
28

                                                       9
      Case 21-05032-gs         Doc 14     Entered 05/03/21 17:24:38        Page 10 of 13



 1           78.     To the extent that Paragraph 78 purports to quote, paraphrase, or characterize
 2   Exhibits 4 and 5, the exhibits speak for themselves. Answering further, Defendant is without
 3   knowledge or information sufficient to form a belief as to the truth of the allegations contained in
 4   Paragraph 78 and therefore deny same. Answering further, Paragraph 78 is comprised, in part, of
 5   a legal conclusion to which no response is required. To the extent a further response is required,
 6   the Defendant denies the remaining allegations in Paragraph 78.
 7                                            COUNT VI
                        Quasi Contract for Unjust Enrichment Seeking Restitution
 8                              [R. Amato and P. Amato and P. Jordan]
 9           79.     Defendant repeats, realleges, and incorporates by reference each of the foregoing
10   responses as if fully set forth herein.
11           80.     Admitted.
12           81.     Denied. Defendant is without knowledge or information sufficient to form a belief
13   as to the truth of the remaining allegations contained in Paragraph 81 and therefore denies same.
14           82.     Denied. Defendant is without knowledge or information sufficient to form a belief
15   as to the truth of the remaining allegations contained in Paragraph 82 and therefore denies same.
16           83.     Paragraph 83 consists of characterizations that are not factual allegations, such that
17   no response is required. Paragraph 83 is comprised, in part, of a legal conclusion to which no
18   response is required. Answering further, Defendant is without knowledge or information sufficient
19   to form a belief as to the truth of the allegations contained in Paragraph 83 and therefore denies
20   same. To the extent a further response is required, the Defendant denies the remaining allegations
21   in Paragraph 83.
22                                            COUNT VII
                                               Accounting
23                                [R. Amato and P. Amato and P. Jordan]
24           84.     Defendant repeats, realleges, and incorporates by reference each of the foregoing
25   responses as if fully set forth herein.
26           85.     Paragraph 85 consists of characterizations that are not factual allegations, such that
27   no response is required. Paragraph 85 is comprised, in part, of a legal conclusion to which no
28

                                                      10
      Case 21-05032-gs       Doc 14    Entered 05/03/21 17:24:38         Page 11 of 13



 1   response is required. To the extent a further response is required, the Defendant denies the
 2   remaining allegations in Paragraph 85.
 3          86.    Defendant is without knowledge or information sufficient to form a belief as to the
 4   truth of the allegations contained in Paragraph 86 and therefore denies same.
 5          87.    Defendant is without knowledge or information sufficient to form a belief as to the
 6   truth of the allegations contained in Paragraph 87 and therefore denies same.
 7          88.    Defendant is without knowledge or information sufficient to form a belief as to the
 8   truth of the allegations contained in Paragraph 88 and therefore denies same.
 9          89.    Paragraph 89 consists of characterizations that are not factual allegations, such that
10   no response is required. Paragraph 89 is comprised, in part, of a legal conclusion to which no
11   response is required. To the extent a further response is required, the Defendant denies the
12   remaining allegations in Paragraph 89.
13          90.    Paragraph 90 consists of characterizations that are not factual allegations, such that
14   no response is required. Paragraph 90 is comprised, in part, of a legal conclusion to which no
15   response is required. Answering further, Defendant is without knowledge or information sufficient
16   to form a belief as to the truth of the allegations contained in Paragraph 90 and therefore denies
17   same. To the extent a further response is required, the Defendant denies the remaining allegations
18   in Paragraph 90.
19          91.    Paragraph 91 consists of characterizations that are not factual allegations, such that
20   no response is required. Paragraph 91 is comprised, in part, of a legal conclusion to which no
21   response is required. To the extent a further response is required, the Defendant denies the
22   remaining allegations in Paragraph 91.
23          92.    Defendant is without knowledge or information sufficient to form a belief as to the
24   truth of the allegations contained in Paragraph 92 and therefore denies same.
25          93.    Paragraph 93 consists of characterizations that are not factual allegations, such that
26   no response is required. Paragraph 93 is comprised, in part, of a legal conclusion to which no
27   response is required. To the extent a further response is required, the Defendant denies the
28   remaining allegations in Paragraph 93.

                                                    11
      Case 21-05032-gs          Doc 14     Entered 05/03/21 17:24:38        Page 12 of 13



 1                                       AFFIRMATIVE DEFENSES
 2                                   FIRST AFFIRMATIVE DEFENSE
 3            The Complaint fails to state a claim upon which relief can be granted because, among other
 4   reasons, the Department of Treasury – Internal Revenue Service proof of claim (Claim No. 73) is
 5   not an allowable claim as having been filed after the applicable claims bar date. The IRS’s proof of
 6   claim is, therefore, time-barred and should be disallowed as a late-filed claim.
 7                                  SECOND AFFIRMATIVE DEFENSE
 8         Each and every claim brought by Plaintiff is barred by the applicable statute of limitations.
 9                                   THIRD AFFIRMATIVE DEFENSE
10            Defendant’s conduct is immunized from both avoidance and recovery of any property or its
11   value by virtue of her good faith and that Defendant acted without knowledge of any alleged fraud(s)
12   purported to have been committed by other Defendants, as well as by virtue of any value Defendant
13   transmitted or conferred in exchange for any property she is alleged to have purportedly received
14   in Plaintiff’s Complaint.
15                                  FOURTH AFFIRMATIVE DEFENSE
16            Plaintiff’s claims are barred and/or Defendant is entitled to an offset/setoff against any
17   damages award with respect to any benefit actually received by the Debtors through any services
18   Defendant provided.
19                                   FIFTH AFFIRMATIVE DEFENSE
20            All possible affirmative defenses may not have been alleged herein, in so far as sufficient
21   facts were not available after reasonable inquiry upon the filing of Defendant’s Answer to
22   Plaintiff’s Complaint; therefore, Defendant reserves the right to amend her Answer to allege
23   additional affirmative defenses if subsequent investigations so warrant.
24   ///
25

26   //
27

28

                                                        12
      Case 21-05032-gs       Doc 14     Entered 05/03/21 17:24:38        Page 13 of 13



 1          WHEREFORE, Defendant respectfully requests that this Court (i) deny the relief
 2   requested in the Complaint, and grant judgment to Defendant; (ii) order, adjudge, and decree that
 3   Plaintiff take nothing by way of his Complaint; (iii) declare Defendant is entitled to her costs and
 4   reasonable attorneys’ fees; and (iv) grant Defendant such other and further relief as this Court may
 5   deem just and proper.
 6          Dated this 3rd day of May, 2021.
                                                          Respectfully Submitted,
 7

 8                                                        /s/ Samuel A. Schwartz
                                                          Samuel A. Schwartz, Esq.
 9                                                        Nevada Bar No. 10985
                                                          saschwartz@nvfirm.com
10                                                        SCHWARTZ LAW, PLLC
                                                          601 East Bridger Avenue
11
                                                          Las Vegas, NV 89101
12                                                        Telephone: 702.385.5544
                                                          Attorneys for the Defendant Paula Jordan
13

14                                    CERTIFICATE OF SERVICE

15          I HEREBY CERTIFY that a true and correct copy of the foregoing was sent electronically
16   via the Court’s CM/ECF system on May 3, 2021, to the following:
17
     SOLOMON B. GENET on behalf of Plaintiff CHRISTINA W. LOVATO
18   sgenet@melandbudwick.com; ltannenbaum@melandbudwick.com; mrbnefs@yahoo.com;
     ltannenbaum@ecf.courtdrive.com
19
     JEFFREY L. HARTMAN on behalf of Plaintiff CHRISTINA W. LOVATO
20   notices@bankruptcyreno.com; abg@bankruptcyreno.com
21
     CHRISTINA W. LOVATO trusteelovato@att.net; NV26@ecfcbis.com
22
     KEVIN C. PAULE on behalf of Plaintiff CHRISTINA W. LOVATO
23   kpaule@melandbudwick.com; ltannenbaum@melandbudwick.com; mrbnefs@yahoo.com;
     ltannenbaum@ecf.courtdrive.com
24

25
     /s/ Susan Roman
26   Susan Roman, an employee of
     SCHWARTZ LAW, PLLC
27

28

                                                     13
